Citation Nr: 0816497	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-14 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's previously denied claim of service connection 
for a left foot disability.  


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the veteran's claim on 
the merits.  The veteran's claims file was subsequently 
transferred to the Los Angeles RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February1984, the RO denied service connection for a left 
foot disability.  In September 2004, the veteran again 
requested service connection for a left foot disability.  She 
was provided notice of her rights and responsibilities under 
the VCAA for an original service connection claim in a letter 
dated in October 2004, but was not specifically advised of 
the exact reason for the prior denial and of the evidence 
needed to reopen the previously denied claim as is now 
required pursuant to Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Further, the RO adjudicated the claim on the merits 
without first determining whether new and material evidence 
had been received to reopen the claim.  Therefore, this 
matter must be remanded in order to ensure that this veteran 
is properly advised of the evidence needed to substantiate 
her claim.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice 
compliant with Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Perform all development 
deemed necessary as a result of 
response(s) from the veteran.  

2.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument she desires to have considered in connection with 
her current appeal.  No action is required of the veteran 
until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



